Citation Nr: 9904697	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1979 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  

The issue of entitlement to an increased rating for bilateral 
chondromalacia of the patellae, currently evaluated as 10 
percent disabling, will be discussed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's service-connected right wrist disability 
is manifested by subjective complaints of pain after extended 
use and no objective finding of functional disability.  In 
addition, clinical findings show no evidence of weakened 
movement or of cyst formation.  


CONCLUSION OF LAW

The criteria for an increased rating for a right wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, 4.118, Diagnostic Codes 5215, 7819 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  This finding is based in part on his 
assertion that his service-connected right wrist disability 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When the appellant submits a well grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  

In this regard, the Board remanded this case in November 
1995.  At that time, the Board requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant in recent years 
for his service-connected right wrist disability, to include 
any records from J.S.S., M.D., of Tacoma, Washington.  In 
addition, the RO was to provide the appellant with a VA 
examination by a board certified orthopedist, if available, 
to determine the current severity of his service-connected 
right wrist disability.  The Board notes that in August 1996, 
the appellant underwent a VA examination, and in January 
1997, the RO received private medical records from Dr. 
J.S.S., from September 1991 to January 1997.  In addition, a 
second VA examination was conducted in August 1998.  
Therefore, the Board is satisfied that all relevant evidence 
is of record, and that the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim has been met.  

The appellant's service medical records show that in December 
1991, the appellant was diagnosed with a ganglion cyst on his 
right wrist.  At that time, the examining physician noted 
that the cyst was tender to touch.  The records reflect that 
in March 1992, the appellant was treated after complaining of 
right wrist pain due to his ganglion cyst.  At that time, the 
examining physician noted that the appellant's right wrist 
was painful when hyperextended.  The examiner stated that 
there was no edema and that there was also no pain upon 
palpation.  According to the examiner, range of motion was 
normal and the muscles were normal.  The records also include 
the appellant's separation examination, dated in March 1992.  
At that time, the examining physician noted that in 1991, the 
appellant had a cyst removed at the right axilla.  

In August 1992, the appellant underwent a VA examination.  At 
that time, he gave a history of his ganglion on the right 
wrist.  He stated that at present, he had pain in the wrist 
for a while and then it would "go away."  The physical 
examination showed that the appellant had a full range of 
motion of the upper extremities, including his wrists and 
fingers.  The examiner stated that the appellant's right 
wrist did not show any evidence of a ganglion or any other 
abnormality.  The diagnosis was of no abnormal finding in 
regards to the appellant's right wrist.  

In a February 1993 rating action, the appellant was granted 
service connection for the residuals of a ganglion cyst on 
the right wrist.  At that time, he was assigned a zero 
percent rating under Diagnostic Code 7819.  This rating has 
remained in effect up until the current claim.  

In October 1993, the RO received private medical records from 
the Franciscan Family Care, from May 1989 to October 1993.  
The records include medical reports from Dr. J.S.S.  
According to the records, in September 1991, the appellant 
sought medical treatment after complaining of pain in his 
right wrist over the last eight weeks.  At that time, the 
appellant indicated that he had not had any specific injury 
and that he had been doing a lot of push-ups at work.  The 
appellant reported that he had previously received treatment 
for his right wrist pain from other physicians and 
occupational therapy.  The physical examination showed that 
there was a full range of motion of the wrist without any 
joint line tenderness or erythema or induration.  The 
assessment was of a right wrist strain which was probably 
secondary to push-ups.  The examiner directed the appellant 
to avoid doing push-ups and use ice when necessary.  The 
examiner also instructed the appellant to use an ace wrap and 
tape his wrist as needed.  The remaining records show 
treatment for unrelated disorders.  

In August 1995, the appellant gave sworn testimony before the 
undersigned Board member at a hearing at the RO.  At that 
time, the appellant testified that during service, he sought 
medical treatment on numerous occasions for pain in his right 
wrist.  (T.3).  The appellant stated that during that period 
of time, he developed sharp pains in his wrist whenever he 
was doing any type of pushing activity or typing continually 
at the computer.  (Id.).  He indicated that the physicians 
gave him a Velcro brace that went around his wrist.  (Id.).  
According to the appellant, he still wore the brace "off and 
on."  (T.4).  The appellant reported that at present, his 
wrist would start to hurt if he was working with a computer 
or performing any type of physical activity involving his 
wrist, such as waxing his car.  (Id).  He revealed that his 
wrist would get "puffy" and that he had problems moving his 
wrist when he felt the pain.  (Id.).  According to the 
appellant, he currently worked for the U.S. Postal Service as 
a mail handler.  (T.10).  The appellant testified that he 
could no longer perform strenuous exercises and that he had 
to give up riding motorcycles because the vibration of the 
motorcycle would bother his wrist.  (T.4.5).  According to 
the appellant, once his right wrist would start to swell or 
hurt, he would have less strength in the wrist.  (T.5).  The 
appellant indicated that in order to relieve his pain, he 
would stop whatever he was doing and when he went to bed, he 
would wear his brace.  (Id.).  He reported that at present, 
he received treatment for his wrist from Dr. J.S.S.  (T.5,6).  
According to the appellant, Dr. S. had directed him to 
continue using the brace and to take Motrin in order to 
relieve his wrist pain.  (T.6).  The appellant revealed that 
he took Motrin "up to four times a day."  (Id.).  

In August 1996, the appellant underwent a VA examination.  At 
that time, the appellant stated that he had developed right 
wrist pain in 1990.  The appellant indicated that at present, 
he had limited motion in his wrist because of his right wrist 
pain.  He noted that he wore a splint in order to relieve his 
wrist pain.  The physical examination showed that the 
appellant had symmetrical upper extremities.  The appellant 
had right wrist extension to 65 degrees and right wrist 
flexion to 80 degrees.  The appellant had similar 
unrestricted motion of the left asymptomatic wrist.  There 
was no localized tenderness to touch either on the dorsal 
surface of the right wrist or the left wrist, and there was 
no evidence of swelling of the right wrist.  The appellant 
had strong wrist flexion and wrist extension.  The examiner 
stated that there was no evidence that the appellant 
currently had a ganglion cyst in the right wrist.  The 
diagnosis was of a past history of a ganglion cyst which was 
not currently present.  An x-ray of the appellant's right 
wrist was interpreted as showing no bony abnormalities of the 
carpal or distal radius ulna.  Joint spaces were intact and 
there was no definite evidence of soft tissue swelling.  The 
impression was of no bony abnormality of the right wrist.  

In January 1997, the RO received private medical records from 
Dr. J.S.S., from September 1991 to January 1997.  The records 
include a duplicative report, dated in September 1991, which, 
as previously stated, shows that at that time, the appellant 
was diagnosed with a right wrist strain which was probably 
secondary to push-ups.  The records also reflect that in 
September 1996, the appellant complained of pain in his 
wrist.  The remaining records show treatment for unrelated 
disorders.  

In August 1998, the appellant underwent a VA examination.  At 
that time, the appellant stated that in 1989, he had 
developed some wrist stiffness after doing some push-ups.  
According to the appellant, he had not had a specific injury 
to either of his wrists during service.  The appellant noted 
that at present, he had some wrist pain with repetitive 
working, such as doing mail handling and lifting trays of 
mail.  

The physical examination showed that the appellant had 
unrestricted shoulder, elbow, and wrist movement.  Palpation 
of the right wrist revealed no localizing tenderness, and 
there was no evidence of cystic masses that would have 
represented a ganglion.  The examiner noted that according to 
the appellant, he had not recently noticed any masses in the 
right wrist and that the last time he noticed a mass was in 
1993.  Wrist extension was to 60 degrees to the right and 
left, and flexion was to 60 degrees to the right and left.  
Radial deviation was to 30 degrees to the right and left, and 
ulnar deviation was to 40 degrees to the right and left.  
Motor examination of both upper extremities showed normal 
strength.  Wrist flexors and extensors and intrinsics were 
strong, and elbow flexors and extensors, pronators, and 
supinators were also strong.  The diagnosis was of a history 
of a ganglion cyst on the right wrist which was resolved.  

II.  Analysis

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
service-connected right wrist disability causes him.  He 
indicates that he has chronic right wrist pain.  According to 
the appellant, as soon as his right wrist starts to swell or 
hurt, he has less strength in the wrist.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1997).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1997).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1997).  The appellant's claims folder contains his 
service medical records and VA medical reports.  

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1997), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's right wrist disability, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Veterans Appeals (Court) recently 
considered the question of functional loss as it relates to 
the adequacy of assigned disability ratings.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that it is not enough for an examiner to state a range of 
motion.  Rather, 38 C.F.R. § 4.40 requires consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination. 
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.

The appellant's service-connected right wrist disability has 
been rated as zero percent disabling under Diagnostic Code 
7810, which provides for benign growths of the skin to be 
rated as scars or eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7810 (1998).  Inasmuch as the appellant does not have any 
symptoms referable to the skin, he should be rated, as 
provided for scars, on limitation of function of the affected 
part.  See 38 C.F.R. § Part 4, Diagnostic Code 7805 (1998).  
Under Diagnostic Code 5215, limitation of motion of the 
wrist, with palmar flexion limited in line with the forearm, 
or dorsiflexion less than 15 degrees, warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998).  

In the instant case, the Board is of the opinion that an 
increased (compensable) rating for the appellant's service-
connected right wrist disability is not warranted.  As stated 
above, in order to warrant a compensable rating under 
Diagnostic Code 5215, the evidence of record must show 
limitation of motion of the wrist, with palmar flexion 
limited in line with the forearm, or dorsiflexion less than 
15 degrees.  The Board observes that the evidence of record 
does not show that the appellant currently has limitation of 
motion of the right wrist.  The Board notes that the private 
medical records from Dr. J.S.S. show that in September 1991, 
the appellant was treated after complaining of right wrist 
pain.  However, the Board observes that at that time, the 
appellant had been performing push-ups at work and he was 
subsequently diagnosed with a right wrist strain which was 
probably secondary to push-ups.  In addition, the physical 
examination showed that there was a full range of motion of 
the wrist without any joint line tenderness or erythema or 
induration.  

In the appellant's August 1996 VA examination, the appellant 
had right wrist extension to 65 degrees and right wrist 
flexion to 80 degrees.  Moreover, the appellant had strong 
wrist flexion and wrist extension.  The examiner stated that 
there was no evidence that the appellant currently had a 
ganglion cyst in the right wrist.  The diagnosis was of a 
past history of a ganglion cyst which was not currently 
present.  In addition, an x-ray of the appellant's right 
wrist was interpreted as showing no bony abnormality of the 
right wrist.  

The Board further observes that in the appellant's most 
recent VA examination, which was in August 1998, the physical 
examination showed that the appellant had unrestricted wrist 
movement.  Wrist extension was to 60 degrees to the right and 
left, and flexion was to 60 degrees to the right and left.  
Radial deviation was to 30 degrees to the right and left, and 
ulnar deviation was to 40 degrees to the right and left.  
Motor examination of both upper extremities showed normal 
strength.  Wrist flexors and extensors and intrinsics were 
strong, and elbow flexors and extensors, pronators, and 
supinators were also strong.  The diagnosis was of a history 
of a ganglion cyst on the right wrist which was resolved.  

In light of the above, the Board concludes that the 
appellant's symptomatology does not warrant a compensable 
rating under Diagnostic Code 5215.  As previously stated, the 
evidence of record does not show limitation of motion of the 
wrist, with palmar flexion limited in line with the forearm, 
or dorsiflexion less than 15 degrees.  In addition, although 
the Board recognizes that the appellant contends that he 
currently suffers from chronic right wrist pain, the Board 
observes that subjective complaints provided by the appellant 
must be supported by adequate pathology for an increased 
evaluation to be assigned under § 4.40 or 4.59.  Section 4.40 
requires that functional loss due to pain be "supported by 
adequate pathology," and § 4.59, which provides for a 
minimum compensable evaluation for painful motion, required 
that it be accompanied by "joint or periarticular 
pathology."  The most recent evidence of record, however, 
does not show any pathology to support the appellant's 
subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.59 
(1998).  In the appellant's August 1996 VA examination, there 
was no localized tenderness to touch on the dorsal surface of 
the right wrist, and there was no evidence of swelling of the 
right wrist.  Moreover, in the appellant's most recent VA 
examination, in August 1998, palpation of the right wrist 
revealed no localizing tenderness and there was no evidence 
of cystic masses that would have represented a ganglion.   
Therefore, an increased evaluation for a right wrist 
disability is not warranted.   

The Board notes that it has also considered entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), for the appellant's service-connected right 
wrist disability.  An extraschedular evaluation is for 
application when there is an unusual or exceptional 
disability picture so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1996).  The evidence does not show that the 
appellant's disability has required frequent periods of 
hospitalization, or that the above disability has created 
marked interference with his employment.  Therefore, an 
extraschedular evaluation is not for application for the 
appellant's right wrist disability.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to an increased rating for a right 
wrist disability.   


ORDER

An increased rating for a right wrist disability is denied.  


REMAND

In a February 1993 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
bilateral chondromalacia of the patellae.  In July 1993, the 
appellant filed a Notice of Disagreement (NOD) and a 
Statement of the Case (SOC) was issued in August 1993.  The 
appellant submitted his substantive appeal in October 1993.  
In a November 1995 decision, the Board addressed the 
appellant's claim of entitlement to service connection for a 
bilateral knee disability.  At that time, the Board remanded 
the case and requested further evidentiary development, 
including a VA examination.  In a September 1996 rating 
action, the RO granted service connection for bilateral 
chondromalacia of the patellae and assigned a zero percent 
disabling rating.  In a September 1996 correspondence from 
the RO to the appellant, the RO provided notice of the 
decision and the appellant's appellate rights.  

The Board notes that the Board has jurisdiction to review 
appeals and render final decisions.  38 U.S.C.A. § 7104 (West 
1991).  An application for review on appeal shall not be 
entertained unless it is in conformity with the provisions of 
38 U.S.C.A. § 7101 et seq.  An appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In light of the above, the Board observes that in November 
1996, the RO received a statement from the appellant.  The 
statement shows that at that time, the appellant indicated 
that he did not agree with the RO's decision on his 
disability claim for his knees.  It is the Board's opinion 
that the RO should have construed the appellant's 
correspondence as a timely NOD as to the issue of entitlement 
to an increased rating for bilateral chondromalacia of the 
patellae because said correspondence was filed within one 
year from the date of mailing of the September 1996 rating 
action granting service connection for bilateral 
chondromalacia of the patellae, which thereby, would have 
triggered the RO's responsibility to furnish the appellant 
with an SOC.  38 U.S.C.A. § 7105(b)(1), (2) (West 1991 & 
Supp. 1998).  See Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The RO failed to do so, creating a procedural defect which 
requires a remand of the above claim under 38 C.F.R. § 19.9 
(1998).  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective October 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (Pursuant to 38 U.S.C.§ (a), (d)(1), (3), an NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  Under such 
circumstances, however, the appeal will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.  

The Board notes that after the appellant filed his November 
1996 NOD in regards to the issue of entitlement to an 
increased rating for bilateral chondromalacia of the 
patellae, instead of issuing an SOC, the RO, in a May 1997 
rating action, increased the appellant's rating for his 
service-connected bilateral chondromalacia of the patellae, 
from zero percent disabling to 10 percent disabling.  The 
Board further observes that following the May 1997 rating 
action, the RO, in a May 1997 correspondence to the 
appellant, provided notice of the May 1997 decision and the 
appellant's appellate rights.  However, the Board notes that 
in addition to the RO's May 1997 correspondence, the RO also 
issued a Supplemental Statement of the Case (SSOC) in May 
1997 in regards to the appellant's claim of entitlement to an 
increased rating for bilateral chondromalacia of the 
patellae.  Moreover, in September 1998, the RO issued a 
second SSOC in regards to the appellant's claim of 
entitlement to an increased rating for bilateral 
chondromalacia.  Furthermore, in a letter that accompanied 
the May 1997 SSOC and the September 1998 SSOC, the RO stated 
that the current SSOC contained changes or additions to the 
original SOC that had been sent to the appellant in August 
1993.  The Board is concerned that the RO's letter 
inadvertently misled the appellant into believing that he had 
already filed a timely appeal in regards to the issue of 
entitlement to an increased rating for bilateral 
chondromalacia of the patellae, when in fact, he had not yet 
submitted his substantive appeal.  

In view of the foregoing, the Board determines that further 
development is required before final action may be taken on 
the appellant's claim of entitlement to an increased rating 
for bilateral chondromalacia of the patellae.  Accordingly, 
this matter is REMANDED to the RO for the following action.

The appellant should be issued an SOC on 
the issue of entitlement to an increased 
rating for bilateral chondromalacia of 
the patellae.  In addition, the appellant 
should also be apprised of his right to 
submit a substantive appeal and to have 
his claim reviewed by the Board.  

The appeal as to the claim of entitlement to an increased 
rating for bilateral chondromalacia of the patellae will be 
returned to the Board following the issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  The purpose of this REMAND is to afford the 
appellant due process of law in regards to his claim.  No 
inference should be drawn regarding the merits of the claim, 
and no action is required of the appellant until further 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

